DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent April 12, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 8, and 16 is/are in independent form.  Claim(s) 1, 3-4, 8, 14, and 16  is/are currently amended; claim(s) 7 is/are previously presented; claim(s) 2, 5, 6, 9-13, 15, and 17-20 is/are original; claim(s).
	
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9 line 10 – page 18 line 11, filed April 12, 2021, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn.
page 8 line 6 – page 9 line 9, filed April 12, 2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. 
Applicant’s arguments, see page 8 line 6 – page 9 line 9, filed April 12, 2021,, with respect to the rejection(s) of claim(s) 16-18 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 based on US 2018/0108345 A1 (“Gilberton”) in view of US 2010/0076983 A1 (“Gates”).
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.  Furthermore, claims 2, 9, 11, and 15 are now simplified as rejected under 35 U.S.C. § 103 based on just US 2018/0108345 A1 (“Gilberton”) in view of US 2010/0076983 A1 (“Gates”) using the new mapping.
Although the Examiner agrees with Applicant’s specific arguments in response to the Examiner’s previous mapping, the Examiner has updated the mapping to the Gilberton reference in view of Applicant’s amendments which correct the issues raised by Applicant’s Remarks, such as the Examiner’s incorrect mapping to the quantities and estimators in Gilberton.
As a correction, the Examiner argues that Gilberton at Para [0012] teaches that the first feature vector consists of the list of 1st-order scattering feature values; the second feature vector is the 2nd-order scattering feature values; in the equations in Gilberton Para [0041], the plurality of vectors is represented by Uλm , where the first vector corresponds to m=1 and the second vector corresponds to m=2; the vector for m=1 is multidimensional and has multiple values of the index 
With regard to the multivariable density estimation, Gilberton at Para [0041]-[0042] teaches generating the multivariable density estimations γλ for each vector m; according to Gilberton Para [0042], the sequence of positive numbers γλ sums up to 1 and form a probability mass function for each vector; since there is a probability mass function for each vector, there are two probability mass functions, one for each vector, hence a two-dimensional multivariable density estimation, wherein the two dimensions correspond to the vector for m=1 and the vector for m=2.
With regard to the element of the similarity comparison, the Examiner points to Gilberton at Para [0048], which teaches calculating whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score.”
Unlike the independent claims, dependent claims 5 and 19 include more detail about the calculations involving the multivariable density estimation and are indicated as allowable (if rewritten in independent form including all of the limitations of the base claim and any intervening claims).

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 19 introduces the element of a mean feature distribution generated from a plurality of songs, whereas Gilberton teaches a classifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0108345 A1 (“Gilberton”) in view of US 2010/0076983 A1 (“Gates”).

As to claim 1, Gilberton teaches one or more computer storage media comprising computer-executable instructions that when executed by a computing device cause the computing device to perform a method of selecting a song for a user (the preamble has little patentable weight), comprising:
(Gilberton Para [0048] and Figure 6 element S605:  receive an audio signal) comprising a series of frames (Gilberton Para [0048] and Figure 6 element S610: calculated audio frames from the audio signal);
performing a scattering transform (Gilberton Para [0048]: perform a second-order scattering transform in step S650) on each frame in the series of frames (Gilberton Para [0034]: a scattering transform is applied to each frame) to form a plurality of feature vectors (Gilberton Para [0012]: the first feature vector consists of the list of 1st-order scattering feature values; the second feature vector is the 2nd-order scattering feature values; in the equations in Gilberton Para [0041], the plurality of vectors is represented by Uλm , where the first vector corresponds to m=1 and the second vector corresponds to m=2; the vector for m=1 is multidimensional and has multiple values of the index λ; for example, Gilberton Figure 4 illustrates the first 14 dimensions corresponding to m=1, indexed by λ=1,2,…14);
using the plurality of feature vectors for the digital recording as input (Gilberton Para [0041]: using Uλm), generating a multivariable density estimation for the digital recording (Gilberton Para [0041]-[0042]: generating the multivariable density estimations γλ for each vector m; according to Gilberton Para [0042], the sequence of positive numbers γλ sums up to 1 and form a probability mass function for each vector; since there is a probability mass function for each vector, there are two probability mass functions, one for each vector, hence a two-dimensional multivariable density estimation, wherein the two dimensions correspond to the vector for m=1 and the vector for m=2);
calculating a similarity score between the digital recording and a different digital recording of a different song (Gilberton Para [0048]: calculating whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score”) by comparing the multivariable density estimation for the digital recording (Gilberton Para [0048] by comparing the label from the audio classification using γλ) and to a second multivariable density estimation for the different digital recording  (Gilberton Para [0048] by generally using the label from the audio classification using γλ as part of the repeated pipeline in Figure 1).

However Gilberton does not teach:
outputting to the user a recommendation for the song based on the similarity score being within a threshold similarity to the different digital recording and a usage data indicating the user likes the different digital recording.

Nevertheless, Gates teaches:
outputting to the user a recommendation for the song (Gates Para [0153]: outputting a playlist update) based on the similarity score being within a threshold similarity to the different digital recording (Gates Para [0083]: inclusion in a playlist based on a threshold similarity score; see Para [0011] for evidence that the similarity score is used for playlist generation) and a usage data indicating the user likes the different digital recording (Gates Para [0011]: basing a recommendation on the playlist similarity based on the tastes of a number of program participants).

Gilberton and Gates are in the same field of audio classification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gilberton to include the teachings of Gates because user similarity measures enhance playlist selections (See Gates, Abstract).

As to claim 2, Gilberton in view of Gates teaches the media of claim 1, wherein consecutive frames within the series of frames overlap (Gilberton Para [0012]: a frame is an audio buffer of fixed duration; this background information is a definition that is pertinent to the embodiment recited in Gilberton’s Detailed Disclosure).

As to claim 3, Gilberton in view of Gates teaches the media of claim 1, wherein the song is performed by a first artist (Gilberton Para[0036]: audio is obtained from a first artist’s microphone), the method further comprising determining that the first artist is similar to a second artist by comparing similarity scores between the song and a plurality of songs by the second artist (Gilberton Para [0048]: inferring similarities of artists based on whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score”).

As to claim 4, Gilberton in view of Gates teaches the media of claim 1, wherein the plurality of feature vectors are generated using a dimensional reduction method to reduce an amount of variables in an individual feature vector (Gilberton Para [0048]: perform a second-order scattering transform in step S650; Gilberton Para [0041]:  by definition, the scattering transform is a dimensional reduction method that reduces the number of λ values for m=1 relative to the total number of features for m=0).

As to claim 6, Gilberton in view of Gates teaches the media of claim 1, wherein the similarity score is calculated using cosine similarity (Gates, Para [0075]: using a cosine function as a similarity metric).

As to claim 7, Gilberton in view of Gates teaches the media of claim 1, wherein the usage data indicating the user likes the different digital recording is inclusion of the different song in a playlist (Gates Para [0011]: basing a recommendation on the playlist similarity based on the tastes of a number of program participants).

As to claim 8, Gilberton teaches a method of selecting a song for a user (the preamble has little patentable weight), the method comprising:
(Gilberton Para[0036]: audio is obtained from a microphone, and therefore does not have any usage data);
performing a scattering transform (Gilberton Para [0048]: perform a second-order scattering transform in step S650) on frames in the digital recording (Gilberton Para [0034]: a scattering transform is applied to each frame) to form a plurality of feature vectors (Gilberton Para [0012]: the first feature vector consists of the list of 1st-order scattering feature values; the second feature vector is the 2nd-order scattering feature values; in the equations in Gilberton Para [0041], the plurality of vectors is represented by Uλm , where the first vector corresponds to m=1 and the second vector corresponds to m=2; the vector for m=1 is multidimensional and has multiple values of the index λ; for example, Gilberton Figure 4 illustrates the first 14 dimensions corresponding to m=1, indexed by λ=1,2,…14);
using the plurality of feature vectors for the digital recording as input (Gilberton Para [0041]: using Uλm), generating a multivariable density estimation for the digital recording (Gilberton Para [0041]-[0042]: generating the multivariable density estimations γλ for each vector m; according to Gilberton Para [0042], the sequence of positive numbers γλ sums up to 1 and form a probability mass function for each vector; since there is a probability mass function for each vector, there are two probability mass functions, one for each vector, hence a two-dimensional multivariable density estimation, wherein the two dimensions correspond to the vector for m=1 and the vector for m=2);
(Gilberton Para [0048]: calculating whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score”) and a second plurality of feature vectors generated from a plurality of different songs (Gilberton Para [0048] by generally using the label from the audio classification using γλ as part of the repeated pipeline in Figure 1).

However Gilberton does not teach:
outputting a recommendation to the user for the song based on the similarity score and a usage pattern of the user for the plurality of different songs.

Nevertheless, Gates teaches:
outputting a recommendation to the user for the song (Gates Para [0153]: outputting a playlist update) based on the similarity score (Gates Para [0083]: inclusion in a playlist based on a threshold similarity score; see Para [0011] for evidence that the similarity score is used for playlist generation) and a usage pattern of the user for the plurality of different songs (Gates Para [0011]: basing a recommendation on the playlist similarity based on the tastes of a number of program participants).

Gilberton and Gates are in the same field of audio classification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing (See Gates, Abstract).

As to claim 9, Gilberton in view of Gates teaches the method of claim 8, wherein consecutive frames in the series of frames are overlapping (Gilberton Para [0012]: a frame is an audio buffer of fixed duration; this background information is a definition that is pertinent to the embodiment recited in Gilberton’s Detailed Disclosure).

As to claim 10, Gilberton in view of Gates teaches the method of claim 8, wherein the recommendation is a genre classification (Gilberton Para [0048]: the recommendation is a classification).

As to claim 11, Gilberton in view of Gates teaches the method of claim 8, wherein the song is performed by a first artist (Gilberton Para[0036]: audio is obtained from a first artist’s microphone), the method further comprising determining that the first artist is similar to a second artist by comparing similarity scores for the song with a plurality of songs by the second artist (Gilberton Para [0048]: inferring similarities of artists based on whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score”).

(Gilberton Para [0036]: the audio signal is a raw signal that is has been freshly captured from a microphone; it is at once envisaged that a recorded song may be on a type of album called a “Single” which is an album consisting of one song), the method further comprising determining that the first album is similar to a second album by comparing similarity scores for the song with a plurality of songs on the second album (Gilberton Para [0048]: inferring similarities of artists based on whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score”).

As to claim 13, Gilberton in view of Gates teaches the method of claim 8, wherein the recommendation is a notification suggesting the user listen to the song (Gilberton Para [0036]: information about the classified audio is outputted using a screen-based presentation of the audio information).

As to claim 14, Gilberton in view of Gates teaches the method of claim 8, wherein the usage data indicating the user likes the different digital recording is inclusion of the different song in a playlist  (Gates Para [0011]: basing a recommendation on the playlist similarity based on the tastes of a number of program participants).

(Gates Para [0011]: basing a recommendation on the playlist similarity based on the tastes of a number of program participants involving music library services for real-time listening).

As to claim 16, Gilberton teaches a method of selecting a song for a user (the preamble has little patentable weight) comprising: 
receiving a digital recording of a song (Gilberton Para [0048] and Figure 6 element S605:  receive an audio signal) that is not associated with a statistically significant amount of usage data (Gilberton Para[0036]: audio is obtained from a microphone, and therefore does not have any usage data);
performing a scattering transform (Gilberton Para [0048]: perform a second-order scattering transform in step S650) on frames in the digital recording (Gilberton Para [0034]: a scattering transform is applied to each frame) to form a plurality of feature vectors (Gilberton Para [0012]: the first feature vector consists of the list of 1st-order scattering feature values; the second feature vector is the 2nd-order scattering feature values; in the equations in Gilberton Para [0041], the plurality of vectors is represented by Uλm , where the first vector corresponds to m=1 and the second vector corresponds to m=2; the vector for m=1 is multidimensional and has multiple values of the index λ; for example, Gilberton Figure 4 illustrates the first 14 dimensions corresponding to m=1, indexed by λ=1,2,…14);
(Gilberton Para [0041]: using Uλm), generating a multivariable density estimation for the digital recording (Gilberton Para [0041]-[0042]: generating the multivariable density estimations γλ for each vector m; according to Gilberton Para [0042], the sequence of positive numbers γλ sums up to 1 and form a probability mass function for each vector; since there is a probability mass function for each vector, there are two probability mass functions, one for each vector, hence a two-dimensional multivariable density estimation, wherein the two dimensions correspond to the vector for m=1 and the vector for m=2);
calculating a similarity score between the digital recording and a different digital recording of a different song (Gilberton Para [0048]: calculating whether the first song’s classification label matches the classification of a second song’s classification; the Examiner interprets that a “match” is a trivial species of the genus of “similarity score”) by comparing the multivariable density estimation for the digital recording (Gilberton Para [0048] by comparing the label from the audio classification using γλ) and to a second multivariable density estimation for the different digital recording (Gilberton Para [0048] by generally using the label from the audio classification using γλ as part of the repeated pipeline in Figure 1);

However Gilberton does not teach:
outputting a recommendation based on the similarity score.


outputting a recommendation (Gates Para [0153]: outputting a playlist update) based on the similarity score (Gates Para [0083]: inclusion in a playlist based on a threshold similarity score; see Para [0011] for evidence that the similarity score is used for playlist generation).

As to claim 17, Gilberton in view of Gates teaches the method of claim 16, wherein the similarity score is calculated without usage data for the digital recording or the different digital recording (Gilberton Para[0036]: the audio data may be obtained from a microphone, and therefore do not have any usage data).

As to claim 18, Gilberton in view of Gates teaches the method of claim 16, wherein the similarity score is calculated without using a genre classification, an album title, or an artist for the digital recording, or a genre classification, an album title, or an artist for the different digital recording (Gilberton Para [0048]: calculating whether the first song’s classification label matches the classification of a second song’s classification; this classification is machine learned based on a database of scattering features, hand hence does not involve manual genre classification, album titles, or artist information).

As to claim 20, Gilberton in view of Gates teaches the method of claim 16, wherein the recommendation is inclusion in a playlist that includes the different (Gates Para [0083]: inclusion in a playlist based on a threshold similarity score; see Para [0011] for evidence that the similarity score is used for playlist generation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2019/0258668 A1:  Pertinent because this reference is evidence that audio can be matched using energy values for audio.
US 2008/0235267 A1:  Segmental features for playlists.
US 9,576,050 B1:  Generating a playlist from acoustical information using cosine similarity.
US 2011/0225497 A1:  Music interface using cosine similarities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 20, 2021